Citation Nr: 0203953	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  96-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1984 to 
January 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a low back 
disability, right knee chondromalacia, and a left hand crush 
injury.  

The January 1997 Board decision remanded the case for 
additional development.  This matter is now before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The January 1997 Board decision remanded the case finding 
that entitlement to service connection for a low back 
disability, a right knee disability, and residuals of a left 
hand injury could not be established without a current VA 
examination and medical opinion.  

2.  Good cause has not been shown for the veteran's failures 
to report for VA examinations of the joints, spine, hand, 
thumb, and fingers scheduled in May 2001.  

3.  The medical evidence does not show a current low back 
disability, other than service-connected osteopenia.  

4.  Service medical records include a diagnosis of right knee 
arthritis in June 1986.  

5.  While the veteran was deployed on Operation Desert 
Shield/Storm, he reported chronic right knee problems in 
January 1991.  

6.  The medical evidence does not show a current left hand 
disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.655 (2001).  

2.  A preexisting right knee disability was aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.655 (2001).  

3.  Residuals of a left hand injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of the duty to assist and inform the veteran

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  The September 1994 and May 
1996 rating decisions, the October 1995 and September 2001 
statements of the case, and the January 1997 Board remand 
informed the veteran of the evidence needed to substantiate 
his claims.  

In addition, the RO obtained voluminous service medical 
records and medical records from the identified health care 
providers.  In August 1993, approximately five months before 
the veteran's discharge from service due to osteopenia, a 
military medical representative reviewed the veteran's 
medical records, which included a thorough examination at the 
endocrinology clinic in May 1993, and informed the veteran 
that a physical examination was not required for his 
separation from service but that he could request one.  As 
mandated by the January 1997 Board remand, the RO mailed a 
letter to the veteran in January 1997 asking him whether he 
had requested and received a separation examination before 
his discharge from service.  The veteran is presumed to have 
received the January 1997 letter because it was not returned 
in the mail.  The law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Because 
the veteran did not respond, the Board will adjudicate the 
claim based on the evidence of record, which the veteran 
knows does not include a separation examination from service.  

The veteran and his representative also filed numerous lay 
statements, and the veteran provided sworn testimony at a 
September 1996 travel board hearing.  In a February 2002 
letter, the RO informed the veteran that the Member of the 
Board who presided at the September 1996 hearing, who would 
ordinarily have participated in making the final 
determination of the claim, was no longer employed by the 
Board and that the veteran had the right to a hearing before 
another Member of the Board.  If he did not respond within 
thirty days from the date of the letter, the Board would 
assume that he did not want an additional hearing and proceed 
accordingly.  See 38 C.F.R. § 20.707 (2001).  The veteran is 
presumed to have received the February 2002 notice because it 
was not returned in the mail.  Mindenhall, 7 Vet. App. at 
274.  Because the veteran did not respond by March 2002, he 
waived the right to an additional hearing.  

Although the veteran received VA general medical and joints 
examinations in February 1996, he failed to appear for the 
May 2001 VA examinations of the joint, spine, hand, thumb, 
and fingers scheduled pursuant to the January 1997 Board 
remand.  In January 1997, the Board found that entitlement to 
service connection for low back, right knee, and left hand 
disabilities could not be established without a VA 
examination and medical opinion and that a comprehensive VA 
examination was deemed necessary to obtain the opinion of a 
board certified orthopedist as to: 1) the nature of the low 
back, right knee, and left hand disabilities; 2) whether it 
is was likely as not that the preexisting right knee 
disability underwent pathological advancement beyond the 
normal progress expected by reason of the inherent character 
of the condition during service; 3) whether a low back 
disability existed apart from the already service-connected 
osteopenia, and if it did, whether it was as likely as not 
that the low back disability was etiologically related to 
complaints of low back pain in service; and 4) whether there 
was any objective evidence of any residual disability due to 
the veteran's left hand injury, to include any problems 
associated with gripping.  

VA appointment notes show that scheduled VA examinations of 
the joints, spine, hand, thumb, and fingers were canceled in 
January 2000, February 2000, and May 2000 because 
notifications were undeliverable.  Finally, the RO mailed a 
written notice of VA examinations of the joints, spine, hand, 
thumb, and fingers scheduled for May 10, 2001 to the veteran 
at his last known address of record on April 24, 2001.  The 
veteran is presumed to have received this notice because it 
was not returned in the mail.  Mindenhall, 7 Vet. App. at 
274.  Although an October 2001 supplemental statement of the 
case and December 2001 and February 2002 letters were mailed 
to the veteran at the same address, and none were returned as 
undeliverable, a May 2001 VA status report shows that the 
veteran failed to report on May 10, 2001.  In October 2001, 
the veteran's representative stated that the veteran had not 
been able to report for VA examinations due to "various 
circumstances."  Because "various circumstances" does not 
constitute good cause for missing the May 10, 2001 VA 
examinations, the claims of entitlement to service connection 
for low back, right knee, and left hand disabilities will be 
decided on the evidence of record.  When entitlement to a 
benefit requested in an original compensation claim cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655.  

Since the veteran was informed of the evidence needed to 
substantiate his claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  


Entitlement to service connection for a low back disability

For the veteran to establish service connection for a low 
back disability, the evidence must demonstrate that a low 
back disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

The veteran must first show that he has a current low back 
disability, other than the already service-connected 
osteopenia.  Although the veteran has suffered from service-
connected osteopenia, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2001).  Moreover, a claim for service connection for a 
disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran failed to appear at the May 2001 VA examination, 
which was to have shown whether a current low back disability 
existed apart from the already service-connected osteopenia.  
Therefore, the Board will decide the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  

Without the needed data from the May 2001 VA examination, the 
Board notes the vague diagnosis of "low back disability" in 
February 1996 and in-service diagnoses of lumbar muscle 
strain and mild dextroscoliosis of L3-5 in March 1991, 
possible osteoporosis in May 1991, and mechanical 
(myofascial) low back pain in August 1993.  

Service connection will not be granted because the record 
does not show a current low back disability, apart from 
osteopenia.  As lay persons, the veteran and his 
representative are not competent to render a medical 
diagnosis.  Espiritu, 2 Vet. App. at 494-95 (1992).  The 
isolated complaint of tenderness over the lumbosacral area in 
April 1987 had resolved to normal in January 1989, when the 
veteran denied a history of recurrent back pain.  Even after 
the first complaints of sacral base and dorsal spine pain and 
diagnoses of lumbar muscle strain and mild dextroscoliosis of 
L3-5 in March 1991 and definitive diagnosis of osteopenia in 
April 1991, there was no visible deformity of the back, and 
the veteran's bones continued to show normal formation and no 
fractures from April 1991 to November 1991.  The May 1993 
examiner clearly attributed the current lumbosacral spine 
pain to the onset of osteopenia in 1991, and mechanical 
(myofascial) low back pain was noted only from August 1993 to 
September 1993 and not thereafter.  Since service, no medical 
records confirm the existence of chronic lumbar muscle 
strain, dextroscoliosis, osteoporosis, chronic mechanical 
myofascial low back pain, or any other low back disability 
apart from osteopenia.  

A preponderance of the evidence is against the claim, and 
service connection cannot be granted.  In such circumstances, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Entitlement to service connection for a right knee disability

While in service, according to Form DD 214, the veteran 
worked as an aircraft cargo specialist, and he was eventually 
deployed to the Persian Gulf in Operation Desert 
Shield/Storm.  The veteran believes that the normal working 
conditions of handling cargo, which included repeated 
twisting and striking of his knees, hastened the progression 
of a preexisting right knee disability during service.  

For the veteran to establish service connection for a right 
knee disability, the evidence must demonstrate that a right 
knee disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

The veteran has a current right knee disability.  Brammer, 3 
Vet. App. at 225.  Because the most recent diagnosis of 
chondromalacia of the right knee was documented over six 
years ago at the February 1996 VA joints examination, 
reasonable doubt as to whether the veteran currently has 
chondromalacia of the right knee will be resolved in his 
favor.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of  the doubt to the claimant.  38 U.S.C. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  The 
veteran is therefore deemed to currently have right knee 
chondromalacia.  

The veteran was not presumed sound at enlistment into service 
because he reported a preexisting right knee disability at 
his June 1983 enlistment examination and provided clear and 
unmistakable evidence of the preexisting disability.  A 
veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.304(b) (2001).  According 
to private medical records and the veteran's statements, his 
right knee was injured at a pre-service job, when he fell on 
stairs and landed on both knees in October 1982.  When 
conservative treatment over the next month failed to resolve 
right knee pain, he underwent right knee arthroscopy and a 
partial medial meniscectomy in November 1982.  Seven months 
of rehabilitation therapy followed, and the veteran 
successfully returned to work and played sports without any 
right knee problems.  The June 1983 enlistment examiner 
reviewed the veteran's 1982 surgery records, noted that 
current x-rays of the right knee were negative, and stated a 
diagnosis of post-operative status arthroscopic surgery of 
the right knee.  Because the right knee was found to function 
normally at enlistment, the veteran was still accepted into 
service.  

Given that a right knee disability clearly and unmistakably 
preexisted service, the Board will consider whether service 
connection is warranted under the doctrine of aggravation.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  

Without data from the missed May 2001 VA examination, which 
was to have shown whether it was as likely as not that the 
preexisting right knee disability underwent pathological 
advancement beyond its normal progress during service, the 
Board will decide the claim on the evidence of record.  See 
38 C.F.R. § 3.655.  Right knee pain that required 
prescription medications in December 1985, an in-service 
diagnosis of right knee arthritis in June 1986, continued 
complaints of right knee pain in January 1991, and the lack 
of any specific finding that arthritis in June 1986 was due 
to the natural progress of the preexisting right knee 
disability leads to the presumption that the preexisting 
right knee disability was aggravated by active military 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Moreover, due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.306(b).  In this case, Form 
DD 214 and service medical records show that the veteran was 
deployed to the Persian Gulf in Operation Desert Shield/Storm 
from August 1990 to January 1993, certified in air 
transportation of dangerous goods, and trained to be a first 
responder to hazardous materials.  While on deployment in 
January 1991, the veteran reported having multiple right knee 
problems, which required final clearance by a flight surgeon.  
Development, while on deployment, of right knee symptoms that 
required the flight surgeon's clearance for continued 
deployment arguably established aggravation of the 
preexisting right knee disability.  

The evidence is in at least equipoise in favor of the 
veteran, and service connection for a right knee disability 
will be granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to service connection for residuals of a left 
hand injury

At the September 1996 travel board hearing, the veteran's 
representative clarified that the veteran's claim was for 
residuals of injury to the left hand, rather than to the 
right.  Service medical records confirm that, in November 
1991, a 200-pound tire fell and the veteran attempted to 
catch it.  The tire pinned the veteran's left hand and forced 
his left middle finger back against a metal landing.  
Although a finger splint was worn for only one week, the 
veteran contends that the tire incident caused permanent left 
hand disability, which includes problems with gripping.  

For the veteran to establish service connection for residuals 
of a left-hand injury, the evidence must demonstrate that the 
residuals were contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

Unfortunately, service connection cannot be granted for this 
claim without proof of a current left hand disability.  See 
Brammer,3 Vet. App. at 225.  The veteran failed to appear for 
the May 2001 VA examination, which was to have shown whether 
there was any objective evidence of residual disability, 
including problems with gripping, due to the veteran's left 
hand injury.  Therefore, the Board will have to decide the 
claim based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  

Without benefit of data from the May 2001 VA examination, the 
Board notes that the veteran's left hand appeared normal and 
had full range of motion in the fingers at the last VA 
examination in February 1996.  Immediately after the tire 
fell on the veteran's left hand, the November 1991 x-ray 
revealed normal fingers and no significant abnormalities in 
the left hand, and the November 1991 military examiner stated 
that soft tissue swelling was not associated with fracture or 
foreign bodies.  Therefore, there is no evidence of residual 
left hand disability from the November 1991 tire incident or 
any other in-service event.  As lay persons, the veteran and 
his representative are not competent to render a medical 
diagnosis.  Espiritu, 2 Vet. App. at 494-95 (1992).  

The overwhelming weight of the evidence is against the claim.  
Thus the Board is prohibited from applying the benefit of the 
doubt doctrine.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a right knee disability 
is granted.  

Entitlement to service connection for residuals of a left 
hand injury is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

